Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT

                                    No. 04-14-00316-CV

                         IN THE INTEREST OF J.F., Minor Child

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02694
                      Honorable John D. Gabriel, Jr., Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED October 22, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice